ODOM, J.
The facts in this case are identical with those in the case of Thomas C. Dick versus the same defendants, No. 2934 on the docket of this court, this day decided, except that in addition to the fence destroyed in locating the road the Highway Commission destroyed a dipping vat' worth $100.00. Plaintiff testified .that his total damage was $244.00. No other testimony was introduced.
For the reasons assigned in the case of Thomas C. Dick versus Police Jury of Bienville Parish, et als., No. 2934 on the docket of this court, this day decided, the judgment appealed from is affirmed with costs.